Order entered May 15, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01661-CR

                            JULIO CESAR VILLALBA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-58991-Q

                                              ORDER
        The Court REINSTATES the appeal.

       On May 9, 2014, we ordered the trial court to make findings of fact regarding why the

clerk’s and reporter’s records have not been filed. We ADOPT the findings that: (1) appellant

desires to pursue the appeal; (2) appellant is indigent and represented by court-appointed

counsel; (3) counsel requested preparation of the record on November 25, 2013; (4) Marissa

Garza, official court reporter, explained the delay in filing the reporter’s record was due to her

workload; and (5) both the reporter’s record and the clerk’s record can be filed by June 2, 2014.

       We ORDER Marissa Garza, official court reporter of the 204th Judicial District Court, to

file the reporter’s record by JUNE 2, 2014.

       We ORDER the Dallas County District Clerk to file the clerk’s record by JUNE 2, 2014.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Marissa Garza, official court reporter, 204th Judicial District Court; Gary Fitzsimmons, Dallas

County District Clerk; and to counsel for all parties.




                                                         /s/   LANA MYERS
                                                               JUSTICE